 

Case 7:20-mj-00658 Document 1 Filed on 03/10/20 in TXSD > Page 1 of 2

“A091 (Rev. 08/09) Criminal Complaint

Sg

UNITED STATES DISTRICT COURT ap 10 2000

for the

Southern District of Texas

United States of America

 

_David J. Bradley, Clerk’

 

ini ind § States District Court
wihermn District Of Texas.

Case No. (A - Qa0- OSs -M

)
Vv. . )
Cesar Yiovani NOLASCO )
YOB:2000 Citizenship: United States
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

‘On or about the date(s) of _ March 9, 2020

 

 

in the county of Hidalgo in the
Southern -District of Texas , the defendant(s) violated:
Code Section Offense Description .
- 21 USC § 841 knowingly and intentionally possess with intent to distribute a controlled

substance/approximately 1.06 kilograms of Methamphetamine

21 USC § 952 . knowingly and intentionally import with intent to distribute a controlled
substance/approximately 1.06 kilograms of methamphetamine

This criminal complaint is based on these facts:

See Attachment "A"

¥ Continued on the attached sheet.

fypored NA Al Mell
 SH0/20

Sworn to before me and signed in my presence.
‘Date: 3/10/2020

City and state: McAllen, Texas

Ana L. Aguilera (A AO

Complainant’s signature

Ana_L. Aguilera, HSI Task Force Officer

Printed name and title

AN

CLL. Judge’s signature .
JS ackér, United States Magistrate Judge

{

Printed name and title

_ .
Case 7:20-mj-00658 Document 1 Filed on 03/10/20 in TXSD Page 2 of 2
| ATTACHMENT A

. This affidavit is intended to establish sufficient probable cause and does not set forth all of my knowledge
about this matter. ,

On March 9, 2020, ‘at approximately 11:29 a.m., Cesar Yiovani NOLASCO, a citizen of the United States,
applied for admission into the United States at the Hidalgo Port of Entry (POE) in Hidalgo, Texas.

NOLASCO provided a negative oral-declaration to primary CBPO for fruits, meats, plants, vegetables,
firearms, drugs, and currency over $10,000.00 US dollars. The primary CBPO noticed that NOLASCO
was wearing a jacket and appeared to be nervous. NOLASCO was asked several times to unzip his jacket,
but NOLASCO only unzipped a few inches at a time, and the CBPO noticed he was shaking. NOLASCO
was referred to secondary for further inspection. During secondary, a pat down was conducted on
NOLASCO. CBPOs discovered two packages strapped to NOLASCO body. One package was strapped
to his lower back, and the other package was strapped to his abdomen area. The packages were removed
and yielded a total weight of 1.06 kilograms. The substance located inside of the packages was field tested
and tested positive for methamphetamine. —

On March 9, 2020, at approximately 3.58 p.m., Homeland Security Investigations (HS]) Task Force Officer
(TFO) Ana Aguilera, along with HSI Special Agent (SA) Jaris Jones interviewed NOLASCO at the Hidalgo
POE. NOLASCO was read his Miranda Rights in the Spanish language. NOLASCO waived his rights and
agreed to provide a statement. ,

During his interview, NOLASCO stated that he was approached by some unknown subject at a friend’s
party in Reynosa, Tamaulipas, Mexico who asked him if he would be interested in crossing narcotics into
the United States in exchange for $200.00. NOLASCO stated that he declined. NOLASCO came across
the same person the following day. NOLASCO stated that this person recognized him from the party the
night before and reminded him of the job offer. NOLASCO stated that this time, the individual told him
that he knew who NOLASCO’s father was. NOLASCO stated that he felt threatened and agreed to transport.
the narcotics from Mexico to the United States. NOLASCO stated that on the morning of March 9, 2020,
this unknown subject strapped the packages to his body. NOLASCO stated that he was not told what was
‘inside the packages, but that he was aware it was narcotics. NOILASCO stated that he was asked to purchase
a bus ticket in Reynosa, Tamaulipas and travel to the McAllen, Texas bus station via the Hidalgo POE.
NOLASCO stated that he was going to be contacted and given further instructions once he arrived at the
bus station.

Page 2 of 2
